 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   T.G., et al.,                                   ) Case No.: 1:18-cv-00257 DAD JLT
                                                     )
12                   Plaintiffs,                     ) ORDER AFTER STATUS REPORT/NOTICE OF
                                                     ) SETTLEMENT; ORDER LIFTING STAY
13           v.                                      )
                                                     )
14   KERN COUNTY, et al.,                            )
                                                     )
15                   Defendants.                     )
                                                     )
16
17           A year ago, the Court granted the request to stay the action to allow for settlement negotiations.
18   (Doc. 11) The parties have reported four times (Docs. 17, 21, 24, 27) The parties now report they have
19   resolved the matter but are negotiating a few final points in the settlement agreement. Doc. 27 at 4.
20   Thus, the Court ORDERS:
21           1.      The stay is LIFTED;
22           2.      Any counsel who has not appeared in this action SHALL file a notice of appearance no
23   later than August 16, 2019;
24           3.      No later than August 30, 2019, plaintiffs SHALL file a motion for preliminary
25   approval of the class settlement. The motion SHALL be a motion joined by all of the parties to the
26   action, or the defendants SHALL file notices of non-opposition immediately after the filing of the
27   motion;
28           4.      Any party who has not yet filed a responsive pleading need not do so unless the Court
                                                         1
 1   denies the motion for preliminary approval of the class settlement and then, the responsive pleading

 2   will be due 21 days thereafter;

 3
 4   IT IS SO ORDERED.

 5      Dated:     August 1, 2019                             /s/ Jennifer L. Thurston
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
